DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK (US 2019/0204840).
 	Regarding claim 1, PARK discloses a method for charging a battery (¶ 0345: vehicle battery is charged) of a vehicle (100, Fig. 8) using a charging station (912a, Fig. 8; ¶ 0233-0234: 
 	an electric power source (a power source for the charging station is implied in order to charge the battery of the vehicle) and a data source (¶ 0305, 0310: first information is received from the charging station and therefore a data source is implied), wherein an output device which is configured for issuing acoustic signals is arranged in an interior (¶ 0063-0064, 0082, 0087, 0289-0290) of the vehicle (¶ 0059-0061: user interface includes an output unit; ¶ 0078-0079, 0088: output unit includes an audio output module), wherein a first connection for transferring electric power is provided between the power source of the charging station and the battery of the vehicle (¶ 0345), wherein a second connection for transferring data is provided between the data source of the charging station and the output device in the vehicle (¶ 0135, 0137, 0139-0140, 0256-0257), wherein the electric power is transferred via the first connection from the power source to the battery (¶ 0345), and wherein data for acoustic signals is transferred via the second connection from the data source to the output device (¶ 0135, 0137, 0139-0140, 0256-0257), wherein the output device issues acoustic signals based on the data received (¶ 0059-0061, 0078-0079, 0088).
 	Regarding claim 2, PARK discloses the acoustic data and/or signals include information on a charging process of the battery (¶ 0307).
 	Regarding claim 3, PARK discloses an output device is used which comprises at least one speaker and/or at least one sound source, which is configured to convert and/or transform the data for the acoustic signals into the acoustic signals (¶ 0088).
Regarding claim 4, PARK discloses the data for the acoustic signals is transferred to the output device via a line as connection for the data and/or via radio, particularly Bluetooth, WLAN, or Wi-Fi, or a mobile phone connection as connection for the data (¶ 0139-0140).
 	Regarding claim 5, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
	Regarding claim 7, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 8, PARK discloses a system for charging a battery (¶ 0345: vehicle battery is charged) of a vehicle (¶ 0233-0234: server of a charging station; ¶ 0257: communication unit connected to server of the charging station; ¶ 0305, 0310, 0313, 0334), wherein the system comprises: 
 	a charging station (912a, Fig. 8; ¶ 0233-0234) and an output device (¶ 0059-0061: user interface includes an output unit; ¶ 0078-0079, 0088: output unit includes an audio output module), wherein the charging station comprises an electric power source (a power source for the charging station is implied in order to charge the battery of the vehicle) and a data source (¶ 0305, 0310: first information is received from the charging station and therefore a data source is implied), wherein the output device which is configured for issuing acoustic signals must or can be arranged in an interior of the vehicle (¶ 0063-0064, 0082, 0087, 0289-0290), wherein a first connection for transferring electric power must or can be provided between the power source of the charging station and the battery of the vehicle (¶ 0345), wherein a second connection for transferring data must or can be provided between the data source of the charging station and the output device in the vehicle (¶ 0135, 0137, 0139-0140, 0256-0257), wherein the first connection is configured to transfer electric power from the power source to the battery (¶ 0345), and 
 	Regarding claim 9, PARK discloses an output device is used which comprises at least one speaker and/or at least one sound source, which is configured to convert and/or transform the data for the acoustic signals into the acoustic signals (¶ 0088).
 	Regarding claim 10, PARK discloses the data for the acoustic signals is transferred to the output device via a line as connection for the data and/or via radio, particularly Bluetooth, WLAN, or Wi-Fi, or a mobile phone connection as connection for the data (¶ 0139-0140).
 	Regarding claim 11, PARK discloses the data for the acoustic signals is transferred to the output device via a line as connection for the data and/or via radio, particularly Bluetooth, WLAN, or Wi-Fi, or a mobile phone connection as connection for the data (¶ 0139-0140).
 	Regarding claim 12, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
 	Regarding claim 13, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
 	Regarding claim 14, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
 	Regarding claim 15, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 16, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
Regarding claim 17, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 18, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 19, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK as applied to claims 1-5 and 7-19 above, and further in view of FALK (DE102011078046; cited on IDS and English machine translation provided by Applicant).
	Regarding claim 6, PARK discloses the method as applied to claim 5 but fails to disclose a cable is used which includes the line for the data and the line for electric power. FALK 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 15, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 15, 2021